NO. 07-08-0051-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL B



MAY 28, 2008



______________________________





BENNY JOE PALOMO,

Appellant



v.



THE STATE OF TEXAS,

Appellee





_________________________________



FROM THE COUNTY COURT AT LAW NO. 1 OF RANDALL COUNTY;



NO. 2006-1390-L; HON. RONNIE WALKER, PRESIDING



_______________________________



Memorandum Opinion

_______________________________



Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

Pending before the court is the appeal of Benny Joe Palomo.  The clerk’s record was filed on January 21, 2008, and a supplemental clerk’s record on March 19, 2008. Contained therein is the Trial Court’s Certification of Defendant’s Right of Appeal,
 which was executed on February 12, 2008, after amendments to Rule 25.2(d) of the Texas Rules of Appellate Procedure became effective on September 1, 2007.
 
 The form on file does not comply with the amendments to the rule, which now require that a defendant sign the certification and receive a copy.  Additionally, the new form provides certain admonishments to a defendant not previously required.
(footnote: 1) 

Procedural rules generally control litigation from their effective date.  
Wilson v. State, 
473 S.W.2d 532, 535 (Tex.Crim.App. 1971).  Consequently, we abate this appeal and remand this cause to the trial court for further proceedings.  Upon remand, the trial court shall utilize whatever means necessary to determine if appellant desires to continue the appeal and, if so, secure a proper Certification of Defendant’s Right of Appeal in compliance with Rule 25.2(d).  Once properly completed and executed, the certification shall be included in a supplemental clerk’s record.  
See
 
Tex. R. App. P
. 34.5(c)(2).
  The trial court shall cause this supplemental clerk's record
 to be filed with the Clerk of this Court by June 27, 2008. 
 This order constitutes notice to all parties, pursuant to Rule 37.1 of the Texas Rules of Appellate Procedure, of the defective certification.  If a supplemental clerk’s record containing a proper certification is not filed in accordance with this order, this matter will be referred to the Court for dismissal.  
See 
Tex. R. App. P. 
25.2(d). 

It is so ordered.



Per Curiam

Do not publish.

FOOTNOTES
1:The proper form for Certification of Defendant’s Right of Appeal is contained in Appendix D to the 2008 Texas Rules of Appellate Procedure.